On writ of Certiorari to the Court of Appeal for the Fourth Circuit in Nos. 90-CA-0420, 90-CA-0421 and 90-CA-0422, on appeal from the Civil District Court, Parish of Orleans, Louis A. Dirosa, Judge, Division “D”, Presiding.
CONSENT DECREE
Considering the foregoing Joint Motion for a Consent Decree,
IT IS ORDERED that the decision of the Court of Appeal of Louisiana, Fourth Circuit, in the above-entitled cause and reported at 578 So.2d 949 (1991) be, and the same is hereby, vacated. The Agreement in Principle, dated August 29, 1991, and the terms of that Agreement, as included within Council Resolution No. R-91-157, which are recognized as the settlement agreement of the parties, are incorporated herein by reference. In accordance with the representations contained in the Joint Motion for a Consent Decree, New Orleans Public Service Inc. and the Alliance for Affordable Energy, Inc., Citizens for Safe Energy, Inc. and Gary L. Groesch will, within 24 hours, accept the terms of the Agreement in Principle as included within Council Resolution No. R-91-157.
IT IS SO ORDERED.